Citation Nr: 9927317	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-05 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence have been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 to June 1974.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, 
Missouri, which determined that the veteran's claim for 
service connection for a psychiatric disorder had not been 
reopened. 


FINDINGS OF FACT

1.  A February 1986 rating decision denied service connection 
for a psychiatric disorder.

2.  Evidence received since February 1986 is new and 
material.


CONCLUSION OF LAW

Evidence received since the February 1986 rating decision, 
which denied service connection for a psychiatric disorder, 
is new and material, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.102, 3.156, 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for disability 
which was incurred in or aggravated by active service.  See 
38 U.S.C.A. §  1110 (West 1991); 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for a psychiatric disorder was denied in a 
February 1986 rating decision.  The veteran was notified of 
that decision and did not perfect a timely appeal.  That 
decision, therefore, is final.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103.

A claim which is final may be reopened through the submission 
of new and material evidence.  See 38 U.S.C.A. § 5108.  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a);  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  

This standard has been met.  At the time of the February 1986 
decision in question, the RO had before it service medical 
records, as well as post-service records of treatment, 
including treatment for bipolar disorder in 1985.  In denying 
the veteran's claim, the RO indicated that there was "no 
evidence of this veteran receiving treatment or a diagnosis 
for disability while in service or within two years following 
his separation from service."   

Service medical records apparently received in January 1986 
include records of a fourteen day hospitalization from April 
to May 1974 for improper use of drugs and for acute toxic 
psychosis, secondary to amphetamine use.  The RO's February 
1986 decision raises some question as to whether the evidence 
in question was considered at the time of the RO's denial.  

Since that time, the veteran has submitted additional 
evidence consisting of (1) additional records of treatment 
documenting a current bipolar disorder and (2) a lay 
statement indicating that the veteran was hospitalized in a 
psychiatric facility during service.  That the veteran was 
hospitalized in a psychiatric facility falls within the 
competence of the author of the statement in question.  
Further, inasmuch as the basis for the original denial was 
that there was no evidence of treatment for a disability in 
service, the lay statement submitted by the veteran is 
probative of an issue in controversy at the time of the RO's 
February 1986 denial.  As such, it is new and material, and 
the veteran's claim must be reconsidered on the merits.  


ORDER

New and material evidence having been submitted to reopen a 
claim for service connection for a psychiatric disorder, a 
claim for service connection for that disorder is reopened.


REMAND

Medical records document the presence of current bipolar 
disorder, as well as substance abuse.  These records include 
a discharge report documenting the veteran's hospitalization 
from November to December 1985 for bipolar disorder and 
alcohol dependence and a report of hospitalization in July 
1998 for bipolar disorder and substance abuse.  

Service medical records, further, document treatment in 
service for acute toxic psychosis, secondary to amphetamine 
use.  Certain diseases, including psychoses, are treated as 
chronic and are presumed to have been incurred in service if 
manifested within a year of separation from service to a 
degree of 10 percent or more.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  The evidence raises some 
question as to whether a current psychiatric disorder, 
diagnosed as bipolar disorder, had its onset in service, and 
the veteran's claim, as such, is well grounded.  

The evidence raises a question as to whether acute psychosis, 
secondary to amphetamine use, is the result of willful 
misconduct.  Further it remains unclear as to whether an 
etiological relationship exists between current bipolar 
disorder and the veteran's in-service treatment for a 
psychiatric disorder.  Notably, a January statement of the 
case which provides that "there is no medical evidence of 
this admission and there is no diagnosis by a qualified 
physician to show that the veteran suffered from a mental 
illness or psychosis in service" raises some question as to 
whether the evidence of the veteran's hospitalization in 
service was considered by the RO in its recent denial of 
benefits.  Under the circumstances, the Board can not 
conclude that the veteran would be not be prejudiced, were 
the RO not to address this case on the merits prior to a 
decision by the Board.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Furthermore, inasmuch as the evidence raises some 
question as to the etiology of any current psychiatric 
disorder, a VA examination for the purpose of ascertaining 
the nature and etiology a current disorder would be useful.  

Therefore, this case should be REMANDED for the following 
development:

1.  The RO should ascertain whether a 
psychiatric disorder diagnosed in service 
was the result of willful misconduct.  

2.  If the RO's determination is 
favorable to the veteran, the RO should 
afford the veteran a psychiatric 
examination to ascertain the nature and 
etiology of any current disability.  For 
any psychiatric disorder identified, 
including, if present, bipolar disorder, 
the examiner, after reviewing the claims 
file, should indicate whether it is at 
least as likely as not that the disorder 
had its onset in service.  The claims 
file must be available to the examiner 
for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







